Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-19-00550-CV

                                     Sergio ALANIS Sr.,
                                          Appellant

                                              v.

                             Jesus Maria “Chuy” ALVAREZ and
                              Alvarez and Alvarez & Associates,
                                          Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-00-328
                       Honorable Federico Hinojosa, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Sergio Alanis Sr.

       SIGNED October 28, 2020.


                                               _____________________________
                                               Liza A. Rodriguez, Justice